PER CURIAM.
Appellants have failed to demonstrate reversible error in the four points that they raised in this appeal. One point does, however, merit some comment. In Point I, appellants contend that they should be granted a new trial based upon alleged prejudicial comments made by appellees’ counsel during the course of trial. The record shows that appel-lees’ counsel’s comments during his opening *341statement were relevant to the reason for appellee leaving the scene of the accident, were invited by appellants and were not made to prejudice the jury. Accordingly, we affirm.
AFFIRMED.
DELL, WARNER, JJ., and KENNEY, SCOTT M., Associate Judge, concur.